PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

RYAN D. MALONE,                                   )     CASE NO. 1:17CV2290
                                                  )              [1:14CR438]
               Petitioner,                        )
                                                  )
               v.                                 )     JUDGE BENITA Y. PEARSON
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )     MEMORANDUM OF OPINION AND
               Respondent.                        )     ORDER (Resolving ECF No. 165)


       Pending is Petitioner’s motion for relief from judgment.1 ECF No. 165. The matter has

been briefed. ECF No. 165-1, ECF No. 169. For the reasons explained below, Petitioner’s

motion is denied.

                                          I. Introduction

       Petitioner pleaded guilty without a plea agreement to one count for possessing a firearm

in violation of 18 U.S.C. § 922(g)(1). ECF No. 39 at PageID #: 130-47. The Court sentenced

Petitioner to 120 months of incarceration. ECF No. 60. Petitioner appealed and the Sixth

Circuit reversed in light of Johnson v. United States, 135 S. Ct. 2551 (2015). United States v.

Malone, 646 F. App’x 454, 456 (6th Cir. 2016). On remand, the Court varied upwards and

imposed a 120-month sentence and the Sixth Circuit affirmed. ECF No. 137.

       Petitioner subsequently filed a timely motion to vacate under 28 U.S.C. § 2255, seeking

habeas relief due to: (1) ineffective assistance of counsel; (2) due process violations; (3) and

other constitutional claims. ECF No. 138. The Court denied petitioner’s habeas relief. ECF No.

       1
        Although Petitioner characterizes his motion as such, as explained in this Order,
the Court finds Petitioner’s motion is actually a successive habeas motion.
(1:17CV2290)

154. Petitioner appealed and the Sixth Circuit granted Malone’s certificate of appealability

regarding his allegation of ineffective assistance of counsel on appeal for counsel’s failure to

press a claim that Ohio Rev Code. Ann. § 2925.03(A)(2) was not a “controlled substance”

offense under USSG § 2K2.1. ECF No. 162. Petitioner’s appeal remains pending.

       After the Sixth Circuit granted Malone’s certificate of appealability, the Supreme Court

decided Rehaif v. United States, 139 S. Ct. 2191 (2019), which held that a conviction under 18

U.S.C. § 922 requires proving that the defendant was not only aware of his possession of a

firearm but also his status that made owning a firearm illegal.2 Petitioner filed the pending

motion, seeking relief from the Court’s dismissal of his § 2255 motion and “provisionally

permitting to incorporate Rehaif into his” denied motion. ECF No. 165-1 at PageID #: 1147;

ECF No. 165.

                                          II. Discussion

       A. Successive Habeas Motion

       Under 28 U.S.C. § 2244(b)(3), the Sixth Circuit must authorize a district court’s

consideration of a successive habeas motion. Absent this approval, the Court is “deprive[d] . . .

of jurisdiction to adjudicate the claims raised” in a successive habeas motion. Moreland v.

Robinson, 813 F.3d 315, 322 (6th Cir. 2016) (citing Burton v. Stewart, 549 U.S. 147, 149 (2007)



       2
         18 U.S.C. § 922(g) identifies individuals who may not lawfully possess a
firearm. The defendant in Rehaif , for example, alleged he was unaware of his status of
“being illegally or unlawfully in the United States” as prohibited by 18 U.S.C. §
922(g)(5)(A). Rehaif, 139 S.Ct. at 2194. Petitioner, on the other hand, asserts that the
government did not meet its burden of proving he was aware that he was a felon under 18
U.S.C. § 922(g)(1).

                                                 2
(1:17CV2290)

(per curiam)). To resolve this motion, the Court must determine whether Petitioner’s “Rule

60(b) motion is a ‘true’ Rule 60(b) motion or simply a “second or successive” habeas application

cloaked in Rule 60(b) garb.” Franklin v. Jenkins, 839 F.3d 465, 473 (6th Cir. 2016) (citing

Gonzalez v. Crosby, 545 U.S. 524, 531 (2005)). If, on the other hand, Petitioner’s motion is a

“true” Rule 60(b) motion for relief from judgment, the Court has jurisdiction and may consider

whether Petitioner meets the statutory grounds for relief.

       A Rule 60(b) motion is a successive habeas motion “when it ‘seeks vindication of’ or

‘advances’ one or more claims.” Franklin, 839 F.3d at 473 (citations omitted). Asserting a new

ground for relief or presenting new evidence of an already litigated claim constitutes a second

habeas motion. Moreland, 813 F.3d at 323. In contrast, a defendant is not pursuing a successive

habeas motion if he “merely asserts that a previous ruling which precluded a merits

determination was in error” such as “a denial for such reasons as failure to exhaust, procedural

default, or statute-of-limitations bar.” Gonzalez, 545 U.S. at 542 n.4 (2005).

       Petitioner avers his motion seeks to amend his § 2255 motion and is not a successive

motion. The undersigned disagrees. Because Petitioner seeks to assert a new ground for relief

based on Rehaif, he intends to submit a successive habeas motion. Franklin, 839 F.3d at 473

(citations and quotations omitted). Accordingly, the Court has no jurisdiction to consider it.

       Petitioner’s reliance on Clark v. United States, 764 F.3d 653 (6th Cir. 2014) is unavailing.

Specifically, Petitioner draws to the Court’s attention the Sixth Circuit’s indication that “[a]

motion to amend is not a second or successive § 2255 motion when it is filed before the

adjudication of the initial § 2255 motion is complete    i.e., before the petitioner has lost on the


                                                  3
(1:17CV2290)

merits and exhausted [his] appellate remedies.” Clark, 746 F.3d at 658. But the Sixth Circuit

sharply limited this language in Clark by reconciling this claim with its holding in Post v.

Bradshaw, 422 F.3d 419 (6th Cir. 2005):

       But the actual facts of Clark are that the motion was filed before a notice of
       appeal was filed and before the time for filing such a notice expired . . . .
       The actual holdings of the two cases are consistent with and indeed
       require our conclusion that a Rule 60(b) motion or motion to amend that
       seeks to raise habeas claims is a second or successive habeas petition when
       that motion is filed after the petitioner has appealed the district court’s
       denial of his original habeas petition or after the time for the petitioner to
       do so has expired.

Moreland, 813 F.3d at 325.3 The Moreland court curbed Clark’s holding to only apply to a

motion filed before a notice of appeal was filed. Id. In the instant case, Petitioner did not file the

pending motion until several months after filing a notice of appeal. Therefore, his petition is

outside of Clark’s limited purview. ECF No. 165; ECF No. 159. Because Petitioner’s motion

was filed “long after he appealed the district court’s decision denying his original habeas

petition,” and he seeks to assert new grounds for relief, his motion is a successive motion.

Moreland, 813 F.3d at 325.

       Accordingly, the Court lacks jurisdiction over Petitioner’s successive habeas motion and

it must be denied.

       B. Rule 60(b)(6) Motion for Relief from Judgment


       3
         In Moreland, the Sixth Circuit acknowledged a conflict between its holdings in
Clark and Post. The Sixth Circuit explained that, in Clark, “we relied upon a Second
Circuit case that held contrary to the holding in Post on facts indistinguishable from those
in Post.” Id. at 324 (citations omitted). Because both Post and Clark are published
decisions, and neither Clark nor the Supreme Court explicitly overturned Post,
Moreland’s panel attempted to “reconcile Post and Clark.” Id. at 325.

                                                  4
(1:17CV2290)

       Even if the Court considers Petitioner’s motion to be a motion to amend rather than a

successive motion, he still not would prevail. Petitioner insists that the government did not

prove that he knew he was a felon in possession of a firearm. The bases of his motion is Rule

60(b)(6), which states that a court may provide relief “for any other reason that justifies relief.”

Petitioner must demonstrate that there is an “exceptional and ordinary circumstance that would

justify relief.” Jinks v. AlliedSignal, Inc., 250 F.3d 381, 387 (6th Cir. 2001). “Such

circumstances will rarely occur in the habeas context.” Gonzalez, 545 U.S. at 535.

       Petitioner avers that although Rule 60(b)(6) is a high burden, Rehaif is a significant

change in law that justifies the relief sought. “[A] change in decisional law is usually not,

[however,] by itself, an ‘extraordinary circumstance’ meriting Rule 60(b)(6) relief.” Blue

Diamond Coal Co. v. Trs. of UMWA Combined Ben. Fund, 249 F.3d 519, 524 (6th Cir. 2001)

(citation omitted). Petitioner suggests that Rehaif constitutes a “dispositive change in decisional

law” that occurred while his “appeal is still pending.” Id. at 528 (citations omitted). As

importantly, the cases that the Blue Diamond court relies upon emphasize that relief should only

be afforded when the dispositive change in decisional law compromises the fairness of the

judgment or its finality. See, e.g., Batts v. Tow-Motor Forklift Co., 66 F. 3d 743, 749 (5th Cir.

1995) (“A party seeking relief under Rule 60(b) cannot simply cite a new Supreme Court

decision to support its motion; it must present proof that enforcement of the judgment would

work an injustice.”) (citation omitted); United States ex rel. Thomas v. Gramley, 986 F.Supp.502,

505 (N.D. Ill. 1997) (“our review of the law indicates that district courts seem to take this

opportunity only when it is absolutely clear that the outcome of the former judgment would be


                                                  5
(1:17CV2290)

reversed on appeal.”) (citations omitted) (emphasis added). Petitioner must also demonstrate that

the change in law applies to him. See Bachman v. Wilson, 747 F. App’x 298, 304 (6th Cir. 2018)

(noting that a change in law regarding resentencing is insufficient to justify Rule 60(b) relief

“without first showing that he was resentenced.”); cf. Cincinnati Ins. Co. v. Byers, 151 F.3d 574,

580 (6th Cir. 1998) (finding that the lower court erroneously concluded, inter alia, that the

change in law was inapplicable to movant).

       Petitioner’s position does not warrant Rule 60(b)(6) relief because Petitioner’s new claim

based on Rehaif has no impact on his allegation of ineffective assistance of counsel due to his

counsel’s failure to challenge the application of the Sentencing Guidelines to his prior Ohio

felony conviction. Moreover, Petitioner cannot credibly contend that counsel should have argued

Rehaif because the Supreme Court rendered that decision well after his sentencing and appeals.

See Snider v. United States, 908 F.3d 183, 192 (6th Cir. 2018) (“We have repeatedly held that

counsel is not ineffective for failing to predict developments in the law . . .”) (citations omitted).

       In addition, a change in the law absent “some other special circumstance” is insufficient

to justify relief under Rule 60(b)(6). GenCorp, Inc. v. Olin Corp., 477 F.3d 368, 373 (6th Cir.

2007) (quoting Blue Diamond, 249 F.3d at 524). Two considerations lead the Court to find that

there are no such special circumstances in Petitioner’s case. First, Rehaif is inapplicable to

Petitioner because whereas Rehaif was convicted by a jury, Petitioner pleaded guilty to his

offense. See Rehaif, 139 S. Ct. at 2194 (“To convict a defendant, the Government therefore must

show that the defendant knew he possessed a firearm and also that he knew he had the relevant

status when he possessed it.”) (emphasis added). Petitioner hones in on the Indictment’s lack of


                                                   6
(1:17CV2290)

a scienter requirement regarding his status as a felon. See ECF No. 1. Petitioner posits that

Rehaif’s application to these facts dictates the extraordinary relief afforded to litigants under Rule

60(b)(6). Because Petitioner pleaded guilty, however, this contention is moot. See United States

v. Broce, 488 U.S. 563, 569 (1989) (“A plea of guilty and the ensuing conviction comprehend all

of the factual and legal elements necessary to sustain a binding, final judgment of guilt and

lawful sentence.”) (emphasis added). After Rehaif, courts considering § 2255 motions have

declined to vacate a criminal defendant’s sentence when he has pleaded guilty to the offense.

See, e.g., Thompson v. United States, 2019 WL 5727976, at * 4 (E.D. Mo. Nov. 5, 2019)

(“Because movant pleaded guilty . . . and his case never went to trial, the burden of proof for the

government had the case gone to trial, is irrelevant”); Brewster v. United States, 2019 WL

5076404, at 7-8 (W.D.N.C. Oct. 9, 2019); United States v. Anderson, 2019 WL 3806104, at *2

(N.D. Ala. July 26, 2019) (noting that defendant pleaded guilty and stipulated to facts that were

the basis for the plea).

        Second, Petitioner is not entitled to relief because he cannot argue in good faith he was

unaware of his status as a felon. Rule 60(b)(6) motions should be granted only “where principles

of equity mandate relief.” In re Ferrero Corp. Derivative Litig., 511 F.3d 611, 623 (6th Cir.

2008) (citations omitted). Equitable considerations do not weigh in Petitioner’s favor. Malone

had multiple prior felony convictions but, more importantly, was previously convicted in 2006

for the same offense       possessing a firearm as a felon in violation of 18 U.S.C. § 922(g)(1). ECF

No. 41 at PageID #: 400-01. Despite Rehaif’s holding, Petitioner is not entitled to the relief

sought under Rule 60(b)(6) which is limited to extraordinary circumstances.


                                                    7
(1:17CV2290)

                                       III. Conclusion

      For the foregoing reasons, Petitioner’s motion is denied.



      IT IS SO ORDERED.


December 23, 2019                             /s/ Benita Y. Pearson
Date                                        Benita Y. Pearson
                                            United States District Judge




                                               8
